                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24         Desc
                                                                                                     Main Document     Page 1 of 31


                                                                   1   Steven J. Kahn (CA Bar No. 76933)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   3   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail: skahn@pszjlaw.com

                                                                   5   Co-Counsel to Chapter 11 Debtors and
                                                                       Debtors In Possession
                                                                   6
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                   7                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                   8   In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                   9   VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
                                                                       INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                  10                                                         Case No. 2:18-bk-20163-ER;
                                                                               Debtors and Debtors In Possession.            Case No. 2:18-bk-20164-ER;
                                                                  11                                                         Case No. 2:18-bk-20165-ER;
                                                                        Affects All Debtors
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                             Case No. 2:18-bk-20167-ER;
                                                                  12    Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                                                        Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13    Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                           ATTORNEYS AT LAW




                                                                        Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                  14    Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                        Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                  15    Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                        Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                  16    Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                         Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                  17    Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                        Affects St. Vincent Dialysis Center, Inc.
                                                                  18    Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                        Affects Verity Business Services
                                                                  19    Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                        Affects Verity Holdings, LLC
                                                                  20    Affects De Paul Ventures, LLC                       DEBTORS’ NOTICE OF MOTION AND
                                                                        Affects De Paul Ventures - San Jose Dialysis, LLC   MOTION TO APPROVE COMPROMISE
                                                                  21                                                         AMONG ST. VINCENT MEDICAL
                                                                                  Debtors and Debtors In Possession.         CENTER, CENTRAL HEALTH PLAN OF
                                                                  22                                                         CALIFORNIA, INC., CENTRAL HEALTH
                                                                                                                             MSO, INC., AND SEOUL MEDICAL
                                                                  23                                                         GROUP, INC.
                                                                  24                                                         HEARING:
                                                                                                                             Date: August 12, 2020
                                                                  25                                                         Time: 10:00 a.m.
                                                                                                                             Place: Courtroom 1568
                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:330547.3 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24            Desc
                                                                                                     Main Document     Page 2 of 31


                                                                   1           PLEASE TAKE NOTICE that, at 10:00 a.m. (prevailing Pacific Time), on August 12,

                                                                   2   2020, before the Honorable Ernest M. Robles, in Courtroom 1568 of the United States Bankruptcy

                                                                   3   Court for the Central District of California, Roybal Federal Building, 255 E. Temple Street, Los

                                                                   4   Angeles, California 90012, Debtor St. Vincent Medical Center (“SVMC”), will request approval of

                                                                   5   a Settlement Agreement (defined below) between it, on the one hand, and Central Health Plan of

                                                                   6   California, Inc. (“CHP”), Central Health MSO, Inc. (“CHMSO”) and Seoul Medical Group, Inc., on

                                                                   7   the other hand (“SMG”, and together with CHP, CHMSO and SVMC, the “Parties”).

                                                                   8           The Settlement Agreement resolves disputes among the Parties arising from three agreements

                                                                   9   between SVMC and each of the other parties, two of which SVMC asserts were breached pre-

                                                                  10   petition by CHP and SMG. The principal terms of the Settlement Agreement are set forth in the

                                                                  11   accompanying Memorandum of Points and Authorities (the “Memorandum”) and in full detail in the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Settlement Agreement and General Release (the “Settlement Agreement”) attached as Exhibit “1” to
                                        LOS ANGELES, CALIFORNIA




                                                                  13   the Declaration Of Richard G. Adcock. The Debtors submit that the Settlement Agreement is in the
                                           ATTORNEYS AT LAW




                                                                  14   best interests of the estate and should be approved.

                                                                  15           PLEASE TAKE FURTHER NOTICE that the relief requested herein is based on this

                                                                  16   Notice of Motion and Motion, the Memorandum, the attached Declaration of Richard G. Adcock, the

                                                                  17   supporting statements, arguments and representations of counsel who will appear at the hearing on

                                                                  18   the Motion, the record in this case, and any other evidence properly brought before the Court in all

                                                                  19   other matters of which this Court may properly take judicial notice.

                                                                  20           PLEASE TAKE FURTHER NOTICE that any party opposing or responding to the Motion

                                                                  21   must file and serve a response (“Response”) on the moving party and the United States Trustee no

                                                                  22   later than 14 days before the date designated for the hearing. A Response must be a complete

                                                                  23   written statement of all reasons in opposition thereto or in support, and accompanied by declarations

                                                                  24   and copies of all evidence on which the responding party intends to rely, and any responding

                                                                  25   memorandum of points and authorities.

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        2
                                                                       DOCS_LA:330547.3 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24          Desc
                                                                                                     Main Document     Page 3 of 31


                                                                   1           PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013(h), the failure to file

                                                                   2   and serve a timely objection to the Motion may be deemed by the Court to be consent to the relief

                                                                   3   requested herein.
                                                                                                                    PACHULSKI STANG ZIEHL & JONES LLP
                                                                   4

                                                                   5
                                                                        Dated: July 16, 2020                        /s/ Steven J. Kahn
                                                                   6                                                Steven J. Kahn
                                                                                                                    Co-Counsel to Chapter 11 Debtors and
                                                                   7                                                Debtors in Possession
                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                      3
                                                                       DOCS_LA:330547.3 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                Desc
                                                                                                     Main Document     Page 4 of 31


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                       I.

                                                                   3                                              INTRODUCTION

                                                                   4           SVMC has entered into the Settlement Agreement resolving breach of contract and tort

                                                                   5   claims among the Parties. SVMC requests that the Court approve the Settlement Agreement.

                                                                   6                                                       II.

                                                                   7                                       JURISDICTION AND VENUE

                                                                   8           This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is a

                                                                   9   core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B). Venue is proper in this Court pursuant to 28

                                                                  10   U.S.C. §§ 1408 and 1409. The statutory predicate for this Motion is Rule 9019 of the Federal Rules

                                                                  11   of Bankruptcy Procedure (the “Bankruptcy Rules”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                      III.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                               BACKGROUND
                                           ATTORNEYS AT LAW




                                                                  14   A.      General Background

                                                                  15           On August 31, 2018 (the “Petition Date”), the Debtors each filed a voluntary petition for

                                                                  16   relief under chapter 11. Since the commencement of their cases, the Debtors have been operating

                                                                  17   their business as debtors in possession pursuant to §§ 1107 and 1108.

                                                                  18           Debtor VHS, a California nonprofit public benefit corporation, is the sole corporate member

                                                                  19   of the following five Debtor California nonprofit public benefit corporations that operate or operated

                                                                  20   six acute care hospitals, O’Connor Hospital, Saint Louise Regional Hospital, St. Francis Medical

                                                                  21   Center, St. Vincent Medical Center, Seton Medical Center, and Seton Medical Center Coastside

                                                                  22   (collectively, the “Hospitals”) and other facilities in the state of California. First-Day Decl., at 4, ¶

                                                                  23   11. Seton Medical Center and Seton Medical Center Coastside operate under one consolidated acute

                                                                  24   care license. Id.

                                                                  25           On the Petition Date, VHS, the Hospitals, and their affiliated entities (collectively, “Verity

                                                                  26   Health System”) operated as a nonprofit health care system, with approximately 1,680 inpatient

                                                                  27   beds, six active emergency rooms, a trauma center, eleven medical office buildings, and a host of

                                                                  28   medical specialties, including tertiary and quaternary care.

                                                                                                                            4
                                                                       DOCS_LA:330547.4 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24             Desc
                                                                                                     Main Document     Page 5 of 31


                                                                   1            On September 17, 2018, the Office of the United States Trustee appointed an Official

                                                                   2   Committee of Unsecured Creditors in these cases. [Docket No. 197.]

                                                                   3   B.       Background Relevant to the Motion

                                                                   4            SVMC and CHP are parties to a Full Risk Hospital Services Agreement dated May 1, 2017

                                                                   5   (the “Full Risk Agreement”), under which CHP agreed to pay monthly capitation payments to

                                                                   6   SVMC on a per member/per month basis (“PMPM”) for those enrollees of a certain Medicare plan

                                                                   7   offered by CHP who were assigned a primary care physician at SMG (the “Capitated Members”).

                                                                   8   Under the terms of the Full Risk Agreement, SVMC assumed financial responsibility for certain

                                                                   9   facility services rendered to Capitated Members in exchange for the PMPM payments from CHP.1

                                                                  10            SVMC and SMG were parties to a contemporaneous Healthcare Services Risk Sharing

                                                                  11   Agreement dated May 1, 2017 (the “Risk-Sharing Agreement”), under which SMG agreed to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   coordinate and manage the efficient and high quality utilization of facility services rendered by
                                        LOS ANGELES, CALIFORNIA




                                                                  13   SVMC to Capitated Members of SMG in exchange for compensation payable at the times and in the
                                           ATTORNEYS AT LAW




                                                                  14   amounts set forth in the Risk-Sharing Agreement. SMG’s compensation was calculated with

                                                                  15   reference to surpluses under an annual risk pool that compared revenue and expenses associated with

                                                                  16   the medical services provided by SVMC under the Full Risk Agreement.

                                                                  17            SVMC and CHMSO were parties to a contemporaneous Management Services Agreement

                                                                  18   dated May 1, 2017 (the “Management Agreement”) under which CHMSO agreed to administer

                                                                  19   claims under the Full Risk Agreement and prepare risk pool reports from time to time in exchange

                                                                  20   for the fees payable thereunder.

                                                                  21            On August 28, 2018, CHP notified SVMC that, effective August 24, 2018, CHP and SMG

                                                                  22   had mutually agreed to assign the financial responsibility for the Capitated Members from SVMC

                                                                  23   back to CHP. CHP ceased making monthly PMPM payments to SVMC under the Full Risk

                                                                  24   Agreement for the months of September through December 2018, and thereafter.

                                                                  25            On September 4, 2018, CHP notified SVMC that, effective August 31, 2018, CHP would

                                                                  26   terminate the Full Risk Agreement. CHP later retracted this notice of termination but maintained

                                                                  27

                                                                  28   1
                                                                           SVMC and CHP are also parties to an FFS Agreement (defined below).
                                                                                                                          5
                                                                       DOCS_LA:330547.4 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24         Desc
                                                                                                     Main Document     Page 6 of 31


                                                                   1   that it had withdrawn, and reassumed, the delegation of responsibility to SVMC under the Full Risk

                                                                   2   Agreement.

                                                                   3           SVMC alleges that (i) SMG breached the Risk-Sharing Agreement and wrongfully denied

                                                                   4   SVMC its anticipated PMPM payments and ensuing share of risk pool surpluses for the months of

                                                                   5   September through December 2018, (ii) CHP breached the Full Risk Agreement by depriving

                                                                   6   SVMC of its anticipated PMPM payments and ensuing share of risk pool surpluses for the months of

                                                                   7   September through December 2018, and (iii) CHP wrongfully interfered with SVMC’s rights under

                                                                   8   the Risk-Sharing Agreement (collectively, the “SVMC Claims”). SMG and CHP deny that they

                                                                   9   breached or interfered with their respective agreements with SVMC and assert that SVMC suffered

                                                                  10   no damages as a result of the foregoing allegations.

                                                                  11           On March 29, 2019, CHP filed a general unsecured claim assigned Claim No. 5030 against
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   SVMC in an unliquidated amount, but not less than $4,539,112.68, arising from claims made, or to
                                        LOS ANGELES, CALIFORNIA




                                                                  13   be made, against CHP on account of obligations incurred by SVMC to third-party providers under
                                           ATTORNEYS AT LAW




                                                                  14   the Full Risk Agreement (the “CHP POC”). SVMC disputes the allowance of the CHP POC and

                                                                  15   denies any liability to CHP.

                                                                  16           On May 22, 2019, SMG filed two identical general unsecured claims assigned Claim Nos.

                                                                  17   7091 and 7092 against SVMC, each in the amount of $4,008,832.37, of which $3,988,832.37

                                                                  18   represents the amount SMG asserts is owed to it by SVMC under the Risk-Sharing Agreement, plus

                                                                  19   $20,000 in attorneys’ fees (the “SMG POCs”). SVMC disputes the allowance of the SMG POCs

                                                                  20   and denies any liability to SMG.

                                                                  21           On October 7, 2019, SMG filed a Motion for Approval of Administrative Expense Claim;

                                                                  22   Proof of Administrative Claim [Docket No. 3301], also assigned Claim No. 7877, through which

                                                                  23   SMG seeks to amend its Claim No. 7091 to assert an administrative expense in the amount of

                                                                  24   $4,096,005.72, of which $3,988,832.37 represents the amount SMG asserts is owed to it by SVMC

                                                                  25   under the Risk-Sharing Agreement, plus $107,173.35 in attorney’s fees and costs (the “SMG

                                                                  26   Administrative Claim”). SVMC disputes the allowance of SMG Administrative Claim and denies

                                                                  27   any liability to SMG.

                                                                  28

                                                                                                                         6
                                                                       DOCS_LA:330547.4 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                         Desc
                                                                                                     Main Document     Page 7 of 31


                                                                   1           On October 9, 2018, CHMSO filed a general unsecured claim against SVMC assigned Claim

                                                                   2   No. 763 in the amount of $213,835.26 for asserted unpaid management fees incurred by SVMC in

                                                                   3   July and August 2018 under the Management Agreement, and on March 29, 2019, CHMSO filed a

                                                                   4   functionally identical claim assigned Claim No. 4999 asserting the same amount on the same

                                                                   5   grounds (collectively, the “CHMSO POCs”). SVMC disputes the allowance of the CHMSO POCs

                                                                   6   and denies any liability to CHMSO.

                                                                   7           On January 9, 2020, the Court entered its Order Granting Debtors’ Emergency Motion for

                                                                   8   Authorization to Close St. Vincent Medical Center [Docket No. 3934] (“Closure Order”). Pursuant

                                                                   9   to the Closure Order, SVMC began winding down its operations, which was fully implemented as of

                                                                  10   March 26, 2020.

                                                                  11           On April 2, 2019 [Docket No. 1991], January 31, 2020 [Docket No. 4026], and April 4, 2020
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   [Docket No. 4478], SVMC obtained orders from the Bankruptcy Court pursuant to Bankruptcy Rule
                                        LOS ANGELES, CALIFORNIA




                                                                  13   2004 authorizing the issuance of subpoenas for deposition and/or production of documents directed,
                                           ATTORNEYS AT LAW




                                                                  14   respectively, to CHP, Lee Suyenaga (the prior CEO of CHP), and Advanced Medical Management,

                                                                  15   Inc. (a managed service organization for SMG) (collectively, the “Rule 2004 Orders”).

                                                                  16   C.      Summary of Settlement Agreement2

                                                                  17           The claims settled pursuant to the Settlement Agreement include all claims, obligations,

                                                                  18   liabilities, credits, debits, disputes, audits, discrepancies, reconciliations or any other adjustments

                                                                  19   between SVMC, SMG, and CHMSO arising from or related to the Full Risk Agreement, the Risk-

                                                                  20   Sharing Agreement and the Management Agreement (collectively, the “Settled Claims”). The

                                                                  21   Settlement Agreement does not affect the rights and liabilities of CHP and SVMC arising from or

                                                                  22   related to a separate Hospital Services Agreement dated May 1, 2016 (the “FFS Agreement”) under

                                                                  23   which CHP agreed to reimburse SVMC on a fee-for-service basis for medical services rendered by

                                                                  24   SVMC to enrollees of certain Medicare plan offered by CHP.

                                                                  25           The Settlement Agreement requires SMG and CHP to collectively deposit a total sum of four

                                                                  26   hundred and fifty thousand dollars (US$450,000) (the “Settlement Payment”) with SVMC’s counsel

                                                                  27
                                                                       2
                                                                        To the extent of any discrepancy between the terms of the Settlement Agreement and this summary, the terms of the
                                                                  28   Settlement Agreement shall prevail.
                                                                                                                                 7
                                                                       DOCS_LA:330547.4 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24              Desc
                                                                                                     Main Document     Page 8 of 31


                                                                   1   (Pachulski Stang Ziehl & Jones LLP, or the “Firm”), to be held in the Firm’s client trust account. In

                                                                   2   the event that a final non-appealable order approving this Motion (the “Effective Date”) does not

                                                                   3   occur, the Settlement Payment will be returned by the Firm to SMG and/or CHP within five (5)

                                                                   4   business days following the date of the denial by the Bankruptcy Court of the motion to approve this

                                                                   5   Agreement or the date a final, unappealable order is entered reversing an Approval Order by the

                                                                   6   Bankruptcy Court. If the Effective Date occurs, the Firm shall be authorized to remit the Settlement

                                                                   7   Payment to SVMC.

                                                                   8           Upon the Effective Date, each of the CHP POC, the SMG POCs, the SMG Administrative

                                                                   9   Claim and the CHMSO POCs shall be deemed withdrawn with prejudice and expunged without

                                                                  10   necessity of any further filings or amendments.

                                                                  11           Upon the Effective Date, all obligations created by service of subpoenas under the Rule 2004
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Orders upon CHP, Lee Suyenaga and Advanced Medical Management, Inc. shall be deemed fully
                                        LOS ANGELES, CALIFORNIA




                                                                  13   satisfied and discharged.
                                           ATTORNEYS AT LAW




                                                                  14           The Parties acknowledge that the Risk-Sharing Agreement lapsed by its terms on December

                                                                  15   31, 2018. The Parties acknowledge that the FFS Agreement and the Management Agreement were

                                                                  16   each rejected as of January 31, 2020, pursuant to the Order Granting Debtors’ Third Omnibus

                                                                  17   Motion to Reject, et seq., entered by the Bankruptcy Court on March 6, 2020 [Docket No. 4220].

                                                                  18   Under the Settlement Agreement, the Parties agree that the Full Risk Agreement shall be deemed

                                                                  19   terminated with the mutual consent of the Parties, and without further liability, as of January 31,

                                                                  20   2020.

                                                                  21           With the exception of the rights and obligations of SVMC and CHP arising under or related

                                                                  22   to the FFS Agreement, and those rights and obligations created by or arising out of the Settlement

                                                                  23   Agreement, the Parties each generally release and forever discharge one another, and each of their

                                                                  24   respective predecessors, successors, assigns and affiliates from any and all claims and causes of

                                                                  25   action that arise from or relate to the Full Risk Agreement, the Risk-Sharing Agreement and the

                                                                  26   Management Agreement.

                                                                  27           Each Party shall bear its own costs and attorney’s fees arising from or related to the Settled

                                                                  28   Claims. However, in the event of any litigation between SVMC, CHP, SMG and/or CHMSO to

                                                                                                                          8
                                                                       DOCS_LA:330547.4 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24               Desc
                                                                                                     Main Document     Page 9 of 31


                                                                   1   enforce the terms of the Settlement, or otherwise relating to or arising out of the Settlement, the

                                                                   2   prevailing Party in such action shall be entitled to recover its reasonable attorney’s fees and costs,

                                                                   3   including costs of appeal, and costs associated with collecting any resulting judgment.

                                                                   4                                                        IV.

                                                                   5                                                  ARGUMENT

                                                                   6           Bankruptcy Rule 9019(a) sets forth the authority granted a trustee or debtor in possession to

                                                                   7   compromise a controversy or agree to a settlement. That Rule provides, in pertinent part, that “[on

                                                                   8   motion by the [debtor in possession] and after hearing on notice to creditors…, the court may

                                                                   9   approve a compromise or settlement.” Bankr. R. 9019(a). “The bankruptcy court has great latitude

                                                                  10   in approving compromise agreements” under its discretion. See e.g., In re Woodson, 839 F.2d 610,

                                                                  11   620 (9th Cir. 1988).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           “The purpose of a compromise agreement is to allow the [debtor in possession] and the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   creditors to avoid the expenses and burdens associated with litigating sharply contested and dubious
                                           ATTORNEYS AT LAW




                                                                  14   claims.” Martin v. Kane (In re A & C Properties), 784 F.2d 1377, 1381 (9th Cir. 1986).

                                                                  15           The Ninth Circuit has identified the following factors (the “A & C Factors”) for consideration

                                                                  16   in determining whether a proposed settlement agreement is reasonable, fair, and equitable:

                                                                  17           1.       the probability of success in the litigation;

                                                                  18           2.       the difficulties, if any, to be encountered in the matter of collection;

                                                                  19           3.       the complexity of the litigation involved, and the expense, inconvenience, and delay

                                                                  20   necessarily attending it; and

                                                                  21           4.       the paramount interest of the creditors and a proper deference to their reasonable

                                                                  22   views in the premises.

                                                                  23   In re A & C Properties, supra, 784 F.2d at 1381.

                                                                  24           In its consideration, a court should not substitute its own judgment for the judgment of the

                                                                  25   debtor in possession. Matter of Carla Leather, Inc., 44 B.R. 457, 465 (Bankr. S.D.N.Y. 1984). A

                                                                  26   court, in reviewing a proposed settlement, is not to decide the numerous questions of law and fact

                                                                  27   that may be presented, but rather should canvass the issues to determine whether the settlement falls

                                                                  28   below the lowest point in the range of reasonableness. In re W.T. Grant Co., 699 F.2d 599, 608 (2d

                                                                                                                             9
                                                                       DOCS_LA:330547.4 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24              Desc
                                                                                                     Main Document    Page 10 of 31


                                                                   1   Cir. 1983), accord, Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972). The court should not

                                                                   2   conduct a “mini-trial” on the merits of the underlying cause of action. Matter of Walsh Const., Inc.,

                                                                   3   669 F.2d 1325, 1328 (9th Cir. 1982); In re Blair, 538 F.2d 849 (9th Cir. 1976). It is well established

                                                                   4   that compromises are favored in bankruptcy.” In re Lee Way Holding Co., 120 B.R. 881, 891

                                                                   5   (Bankr. S.D. Ohio 1990). In addition to the A & C Factors, it is also well established that the law, in

                                                                   6   general, favors compromise. In re Blair, 538 F.2d at 851.

                                                                   7           Analysis of the Settlement Agreement under the A & C Factors militates in favor of approval

                                                                   8   of the Settlement:

                                                                   9           1.       Probability of success: Although SVMC believes that it will prevail in the

                                                                  10   prosecution of the SVMC Claims, SMG and CHP have asserted various defenses to the SVMC

                                                                  11   Claims and counter-claims that they could attempt to assert as setoffs to the SVMC Claims. Success
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   on the merits in excess of the amount to be paid to SVMC under the terms of the Settlement
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Agreement cannot be guaranteed.
                                           ATTORNEYS AT LAW




                                                                  14           2.       The difficulties, if any, to be encountered in the matter of collection: SVMC does

                                                                  15   believe this factor to be an issue in that CHP and SMG should possess sufficient assets to fund a

                                                                  16   total resolution in favor of SVMC.

                                                                  17           3.       The complexity of the litigation involved, and the expense, inconvenience, and delay

                                                                  18   necessarily attending it: The dispute among the Debtors, CHP and SMG is in a pre-litigation phase.

                                                                  19   Hence, if the matter is not settled as contemplated, the costs and expenses of litigation, including

                                                                  20   additional discovery and document review as well as procuring both percipient and expert testimony

                                                                  21   to address the various accounting, legal and factual issues relating to the Settled Claims, would

                                                                  22   materially increase. Moreover, the dispute presents several complex legal issues. The Debtors

                                                                  23   contend that CHP and SMG could not, mid-stream, alter the delegation of risk contemplated under

                                                                  24   the Full Risk Agreement. SVMC expected to receive a full year of capitation payments to cover

                                                                  25   varying risks of gain and loss dependent upon seasonal fluctuations in patient health care needs.

                                                                  26   CHP and SMG, on the other hand, contend they retained the discretion to re-assume the risks

                                                                  27   delegated under the agreements. Last, in addition to these legal uncertainties, the calculation of

                                                                  28

                                                                                                                          10
                                                                       DOCS_LA:330547.4 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24              Desc
                                                                                                     Main Document    Page 11 of 31


                                                                   1   damages resulting from the re-delegation of risk and the transition of the Capitated Members would

                                                                   2   also be extremely costly and would entail further delay in a recovery by SVMC.

                                                                   3           4.       The paramount interest of the creditors and proper deference to their reasonable views

                                                                   4   in the premises: The settlement brings finality to disputes arising out of the Settled Claims, and

                                                                   5   represents a substantial monetary recovery to the Debtors’ estates for the benefit of its creditors, and

                                                                   6   further provides for the cessation of ongoing pre-litigation and inevitable actual litigation expense

                                                                   7   that could well substantially deplete any greater monetary recovery than that received in the

                                                                   8   settlement.

                                                                   9           The Debtors submit that the above factors demonstrate that the proposed settlement falls well

                                                                  10   within the range of reasonableness and should therefore be approved.

                                                                  11                                                      V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                               CONCLUSION
                                        LOS ANGELES, CALIFORNIA




                                                                  13           Based on the foregoing, the Debtors request the (i) entry of an order granting Motion, and (ii)
                                           ATTORNEYS AT LAW




                                                                  14   granting such other and further relief as is just and proper.

                                                                  15
                                                                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  16

                                                                  17
                                                                        Dated: July 16, 2020                          /s/ Steven J. Kahn
                                                                  18                                                  Steven J. Kahn
                                                                                                                      Co-Counsel to Chapter 11 Debtors and
                                                                  19                                                  Debtors in Possession
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          11
                                                                       DOCS_LA:330547.4 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24               Desc
                                                                                                     Main Document    Page 12 of 31


                                                                   1                                DECLARATION OF RICHARD G. ADCOCK

                                                                   2           I, Richard G. Adcock, declare, that if called as a witness, I would and could competently

                                                                   3   testify, of my own personal knowledge, as follows:

                                                                   4           1.       I am the Chief Executive Officer of Verity Health System of California, Inc.

                                                                   5   (“VHS”). I became the Debtors’ Chief Executive Officer effective January 2018. Prior thereto, I

                                                                   6   served as VHS’s Chief Operating Officer since August 2017.

                                                                   7           2.       Except as otherwise indicated herein, this Declaration is based upon my personal

                                                                   8   knowledge, my review of relevant documents, or my opinion based upon my experience, knowledge,

                                                                   9   and information concerning the Debtor’s operations and the healthcare industry. If called upon to

                                                                  10   testify, I could and would competently testify to the facts set forth in this Declaration.

                                                                  11           3.       This Declaration is submitted in support of the Debtors’ Notice of Motion and Motion
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   to Approve Compromise Among St. Vincent Medical Center and Central Health Plan of California,
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Inc., Central Health MSO, Inc., and Seoul Medical Group, Inc. (the “Motion”) and for all other
                                           ATTORNEYS AT LAW




                                                                  14   purposes permitted by law.

                                                                  15           4.       Following discovery conducted under the Rule 2004 Orders and good faith, arms-

                                                                  16   length negotiations, the parties entered into a Settlement Agreement and General Release (the

                                                                  17   “Settlement Agreement”), a true and correct copy of which is attached hereto as Exhibit “1.”

                                                                  18           5.       I believe that the Settlement Agreement is fair and equitable, and in the best interest

                                                                  19   of the estates and its creditors.

                                                                  20           6.       Although SVMC believes that it will prevail in the prosecution of the SVMC Claims.

                                                                  21   SMG and CHP have asserted various defenses to the SVMC Claims and counter-claims that they

                                                                  22   could attempt to assert as setoffs to the SVMC Claims. Success on the merits in excess of the

                                                                  23   amount to be paid to SVMC under the terms of the Settlement Agreement cannot be guaranteed.

                                                                  24           7.       The cost and expenses of litigating SVMC’s claims against CHP and SMG and

                                                                  25   defending against one or more of the aforesaid defenses and potential counter-claims would be

                                                                  26   substantial and such a pursuit would further be extremely time consuming, requiring both percipient

                                                                  27   and expert witness testimony to address various of the issues that might arise as to each of the

                                                                  28   Settled Claims.

                                                                                                                           12
                                                                       DOCS_LA:330547.4 89566/002
                   Case 2:18-bk-20151-ER              Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24             Desc
                                                       Main Document    Page 13 of 31


                   1            8.        Finally, the settlement brings closure to the disputes with CHP, SMG and CHMSO,

                   2   and provides a substantial recovery to the Debtors' estates for the benefit of its creditors. The

                   3   settlement further provides for the cessation of ongoing-pre-litigation discovery expense and likely

                   4   litigation discovery expense that could well substantially deplete any greater monetary recovery.

                   5            9.        SVMC therefore requests that the Court grant the Motion.

                   6            I declare under penalty of perjury pursuant to the laws of the United States that the foregoing

                   7   is true and correct.

                   8            Executed this J2!b_ day of_J_ul_,__y_ _ _, at Los Angeles, California.

                   9

                  10                                                      ~ ! ADCOCK
                  11
A-<
...l
...l
"'
"'z
                  12
0        <;
>-.,
         ~
<Xl
...J     :a:      13
:,:      ~
         <
"'
N
         u
<J
z
         g        14
..."'    "':;,.
         <(
{/)

><
         0
         --l
                  15
"'...J
:,
:,:
CJ                16
"'
A-<

                  17
                  18

                  19

                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                                           13
                       DOCS_LA :3 30547.4 89566/002
Case 2:18-bk-20151-ER   Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24   Desc
                         Main Document    Page 14 of 31




                             EXHIBIT 1
Case 2:18-bk-20151-ER          Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                 Desc
                                Main Document    Page 15 of 31



                  SETTLEMENT AGREEMENT AND GENERAL RELEASE

        This Settlement Agreement and General Release (the "Agreement") is entered into as of

the Effective Date (defined below) by and between St. Vincent Medical Center ("SVMC"), on

the one hand, and Central Health Plan of California, Inc. ("CHP"), Seoul Medical Group, Inc.

("SMG") and Central Health MSO, Inc. ("CHMSO"), on the other hand, with reference to the

following facts and recitals. SVMC, CHP, SMG and CHMSO are collectively referred to herein

as the "Parties" or individually as a "Eill:!y".

                                              RECITALS

        SVMC and certain affiliated entities are debtors in possession in Chapter 11 cases

("Chapter 11 Cases") that were commenced on August 31, 2018 ("Petition Date"). The Chapter

11 Cases are presently pending in the United States Bankruptcy Court for the Central District of

California ("Bankruptcy Coru1") and are being jointly administered under Case No . 2:18-bk-

20151-ER.

        SVMC and CHP are parties to a Hospital Services Agreement dated May 1, 2016 (the

"FFS Agreement"), under which CHP agreed to reimburse SVMC on a fee-for-service basis for

medical services rendered by SVMC to enrollees of certain Medicare plans offered by CHP.

        SVMC and CHP are also parties to a Full Risk Hospital Services Agreement dated May 1,

2017 (the "Full Risk Agreement"), under which CHP agreed to pay monthly capitation payments

to SVMC on a per member/per month basis ("PMPM") for those enrollees of a certain Medicare

plan offered by CHP who were assigned a primary care physician at SMG (the "Capitated

Members"). Under the terms of the Full Risk Agreement, SVMC assumed financial

responsibility for certain facility services rendered to Capitated Members in exchange for the

PMPM payments from CHP.

        SVMC and SMG are parties to a Healthcare Services Risk Sharing Agreement dated May

1, 2017 (the "Risk-Sharing Agreement"), under which SMG agreed to coordinate and manage

the efficient and high quality utilization of facility services rendered by SVMC to Capitated

Members of SMG in exchange for compensation payable at the times and in the amounts set


DOCS_LA:330548.6 89566/002
Case 2:18-bk-20151-ER        Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                 Desc
                              Main Document    Page 16 of 31



forth in the Risk-Sharing Agreement. SMG's compensation was calculated with reference to

surpluses under an annual risk pool that compared revenue and expenses associated with the

medical services provided by SVMC under the Full Risk Agreement.

        SVMC and CHMSO are parties to a Management Services Agreement dated May 1, 2017

(the "Management Agreement") under which CHMSO agreed to administer claims under the

Full Risk Agreement and prepare risk pool reports from time to time in exchange for the fees

payable thereunder.

        On August 28, 2018, CHP notified SVMC that, effective August 24, 2018, CHP and

SMG had mutually agreed to assign the financial responsibility for the Capitated Members from

SVMC back to CHP. CHP ceased making monthly PMPM payments to SVMC under the Full

Risk Agreement for the months of September through December 2018, or thereafter.

        On September 4, 2018, CHP notified SVMC that, effective August 31, 2018, CHP would

terminate the Full Risk Agreement. CHP later retracted this notice of termination but maintained

that it had withdrawn, and reassumed, the delegation of responsibility to SVMC under the Full

Risk Agreement.

        SVMC alleges that (i) SMG breached the Risk-Sharing Agreement and wrongfully

denied SVMC its anticipated PMPM payments and ensuing share of risk pool surpluses for the

months of September through December 2018, (ii) CHP breached the Full Risk Agreement by

depriving SVMC of its anticipated PMPM payments and ensuing share of risk pool surpluses for

the months of September through December 2018, and (iii) CHP wrongfully interfered with

SVMC's rights under the Risk-Sharing Agreement (collectively, the "SVMC Claims"). SMG

and CHP deny that they breached or interfered with their respective agreements with SVMC and

assert that SVMC suffered no damages as a result of the foregoing allegations.

        On March 29, 2019, CHP filed a general unsecured claim assigned Claim No. 5030

against SVMC in an unliquidated amount, but not less than $4,539,112.68, arising from claims

made, or to be made, against CHP on account of obligations incurred by SVMC to third-party



                                                2
DOCS_LA:330548.6 89566/002
Case 2:18-bk-20151-ER         Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24              Desc
                               Main Document    Page 17 of 31



providers under the Full Risk Agreement (the 'CHP POC"). SVMC disputes the allowance of

the CHP POC and denies any liability to CHP.

        On May 22, 2019, SMG filed two identical general unsecured claims assigned Claim

Nos. 7091 and 7092 against SVMC, each in the amount of $4,008,832.37, of which

$3,988,832.37 represents the amount SMG asserts is owed to it by SVMC under the Risk-

Sharing Agreement plus $20,000 in attorneys' fees (the "SMG POCs"). SVMC disputes the

allowance of the SMG POCs and denies any liability to SMG.

        On October 7, 2019, SMG filed a Motion for Approval ofAdministrative Expense Claim,·

Proof ofAdministrative Claim [Docket No. 3301], also assigned Claim No. 7877, through which

SMG seeks to amend its Claim No. 7091 to assert an administrative expense in the amount of

$4,096 005.72 of which $3,988,832.37 represents the amount SMG asserts is owed to it by

SVMC under the Risk-Sharing Agreement, plus $107,173.35 in attorney's fees and costs (the

"SMG Administrative Claim"). SVMC disputes the allowance of SMG Administrative Claim

and denies any liability to SMG.

        On October 9, 2018, CHMSO filed a general unsecured claim against SVMC assigned

Claim No. 763 in the amount of $213 ,835.26 for asserted unpaid management fees incurred by

SVMC in July and August 2018 under the Management Agreement, and on March 29, 2019,

CHMSO filed a functionally identical claim assigned Claim No. 4999 asserting the same amount

on the same grounds (collectively, the "CHMSO POCs"). SVMC disputes the allowance of the

CHMSO POCs and denies any liability to CHMSO.

         On January 9, 2020, the Court entered its Order Granting Debtors' Emergency Motion

for Authorization to Close St. Vincent Medical Center [Docket No. 3934] ("Closure Order").

Pursuant to the Closure Order, SVMC began winding down operations which was fully

implemented as of March 26, 2020.




                                               3
DOCS_LA:33 0548.6 89566/002
Case 2:18-bk-20151-ER           Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                  Desc
                                 Main Document    Page 18 of 31



        On April 2, 2019 [Docket No. 1991], January 31, 2020 [Docket No. 4026], and April 4,

2020 [Docket No. 4478], SVMC obtained an order from the Bankruptcy Court pursuant to

Bankruptcy Rule 2004 authorizing the issuance of subpoenas for deposition and/or production of

documents directed, respectively, to CHP, Lee Suyenaga (the prior CEO of CHP), and Advanced

Medical Management, Inc. (a managed service organization for SMG) (collectively, the "Rule

2004 Orders").

        The Parties desire to resolve their disputes and settle all of the SVMC Claims, the CHP

POC, the SMG POCs, the SMG Administrative Claim and the CHMSO POCs pursuant to the

terms and conditions of this Agreement.

        NOW, THEREFORE, in consideration of the mutual promises, conditions and

covenants set forth below, and each Party intending to be legally bound, the Parties agree as

follows:

                                            AGREEMENT

         1.       Promptly following the last date that all of the Parties have signed this Agreement

(the "Execution Date"), SVMC will file a motion with the Bankruptcy Court to approve the

compromise set forth in this Agreement pursuant to Section 363 of title 11 of the United States

Code (the ' Bankruptcy Code") and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules"). Each of the Parties will use its best efforts to support the entry by the

Bankruptcy Court of an order authorizing its respective performance under this Agreement

("Approval Order"). This Agreement shall become effective on the date the Approval Order

becomes final and non-appealable (the "Effective Date"). In the event that the Effective Date

does not occur, this Agreement shall be deemed null and void and the Parties shall be relieved

and released from any obligation hereunder.

         2.       The claims settled pursuant to this Agreement include all claims, obligations,

liabilities, credits, debits, disputes, audits, discrepancies, reconciliations or any other adjustments

by and among SVMC, SMG, and CHMSO arising from or related to the Full Risk Agreement,

the Risk-Sharing Agreement and the Management Agreement (collectively, the "Settled

                                                   4
DOCS_ LA:330548.6 89566/002
Case 2:18-bk-20151-ER           Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                Desc
                                 Main Document    Page 19 of 31



Claims"). For the avoidance of doubt, this Agreement does not, and shall not be construed to in

any way, affect the rights and liabilities of CHP and SVMC arising from or related to the FFS

Agreement.

        3.        Within three (3) business days following the Execution Date, SMG shall deposit

the sum of one hundred and fifty thousand dollars (US$ l 50,000) and CHP shall deposit the swn

of three hw1dred thousand dollars (US$300,000) (such amounts collectively, the "Settlement

Payment") with SVMC's counsel (Pachulski Stang Ziehl and Jones LLP, or the "Firm"), to be

held in the Firm's client trust account. In the event that the Effective Date does not occur, the

respective portions of the Settlement Payment set forth above will be returned by the Firm to

SMG and CHP within five (5) business days following the date of the denial by the Bankruptcy

Court of the motion to approve this Agreement or the date a final, unappealable order is entered

reversing an Approval Order by the Bankruptcy Court. Upon the Effective Date, the Finn shall

be authorized to remit the Settlement Payment to SVMC.

         4.       Upon the Effective Date, each of the CHP POC, the SMG POCs the SMG

Administrative Claim and the CHMSO POCs shall be deemed withdrawn with prejudice and

expunged without necessity of any further filings or amendments. Notwithstanding the

foregoing, upon request, each of CHP, SMG and CHMSO agree to confirm the withdrawal of the

foregoing claims.

         5.       Upon the Effective Date, all obligations created by service of subpoenas under the

Rule 2004 Orders upon CI-IP, Lee Suyenaga and Advanced Medical Management, Inc. shall be

deemed fully satisfied and discharged.

         6.        The Parties acknowledge that the Risk-Sharing Agreement lapsed by its te1ms on

December 31, 2018. The Parties acknowledge that the FFS Agreement and the Management

Agreement were each rejected as of January 31 , 2020, pursuant to the Order Granting Debtors '

Third Omnibus Motion to Reject, et seq. , entered by the Bankruptcy Court on March 6, 2020

[Docket No. 4220]. The Parties agree that the Full Risk Agreement shall be deemed terminated

with the mutual consent of the Parties, and without further liability, as of January 31, 2020.

                                                   5
DOCS __LA:330548.6 89566/002
Case 2:18-bk-20151-ER            Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                 Desc
                                  Main Document    Page 20 of 31



        7.        With the exception of the rights and obligations of SVMC and CHP arising under

or related to the FFS Agreement, and those rights and obligations created by or arising out of this

Agreement, the Parties each release and forever discharge one another, and each of their

respective predecessors, successors, assigns, parents, subsidiaries, divisions, affiliated and

related entities, officers, board members, directors, members, employees, shareholders, agents,

partner, attorneys, volunteers, insurance carriers and all persons acting by or through them or on

their behalf or in concert with them, from any and all claims, demands liens, agreements,

contracts, covenants, actions, suits, causes of action, obligations, debts, expenses, interest,

penalties, attorneys' fees, damages, judgments, orders and liabilities of whatever kind or nature

in law, equity or otherwise, whether now known or unknown, suspected or unsuspected, and

whether or not concealed or hidden, that arise from or relate to the Full Risk Agreement, the

Risk-Sharing Agreement, and the Management Agreement. Except as limited herein, the Parties

intend the foregoing release to extend to all known and unknown, suspected or unsuspected

actions, claims, damages, demands, losses, obligations, injrnies, liabilities, costs, expenses,

interest, penalties, attorneys' fees, and/or rights of every kind and nature that either SVMC

CHP, SMG or CHMSO may have against the other that arise from or relate to the Settled Claims.

The Parties expressly waive the following provision of California Civil Code section 1542:

         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR
         OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
         HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
         KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR
         HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
         8.        The Parties further acknowledge and agree that the release set forth in paragraph 7

ofthis Agreement is intended to fully and comprehensively resolve any and all rights, debts,

liabilities or other obligations related to the Settled Claims, including any rights that CHP may

have to assert recoupment, offset or otherwise recover any alleged overpayments made by it to

SVMC with respect to any PMPM payments or any other Settled Claims.

         9.        Each Party shall bear its own costs and attorney's fees arising from or related to

the Settled Claims. However, in the event of any litigation between SVMC, CHP, SMG and/or

                                                     6
DOCS_ LA :330548.6 89566/002
Case 2:18-bk-20151-ER           Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                Desc
                                 Main Document    Page 21 of 31



CHMSO to enforce the terms of this Agreement, or otherwise relating to or arising out of this

Agreement, the prevailing Party in such action shall be entitled to recover its reasonable

attorney's fees and costs, including costs of appeal, and costs associated with collecting any

resulting judgment.
         10.      Each Party has sought and obtained the advice of legal counsel prior to signing

this Agreement, and have not relied on any representations made by the other Party or the other

Party's counsel before executing this Agreement.

         11.       Subject to entry of the Approval Order, SVMC, CHP, SMG and CHMSO each

watTant and represent that they have full power and authority to enter into this Agreement and

that they have not assigned or transfetTed to any person not a party to this Agreement any

released matter or any part or portion thereof and that no other releases or settlements are

necessary from any other person or entity to release and discharge each other as specified above.

Each Party further represents and warrants that the individual executing this Agreement on

behalf of each such Party has all necessary authority to sign this Agreement on behalf of and

bind that Party.

          12.      Each Party represents to the best of its knowledge that this Agreement and all of

its terms are lawful and enforceable, and expressly waives the right to assert to the contrary in
any judicial proceeding. Should any portion of the Agreement be deemed unenforceable by a

court of law, each Party agrees that the remainder of the Agreement shall be fully enforced as if

the unenforceable provision had not been contained herein.

          13.      Neither the execution nor performance of any terms of this Agreement shall

constitute or be construed as an admission of any liability or wrongdoing whatsoever by any

Party. Each Party enters into this Agreement solely for the purposes of avoiding the time

consuming and costly prospect of litigation.

          14.      The terms of this Agreement are contractual and not mere recitals. This

 Agreement is executed without reliance upon any representation of legal liability and the

 undersigned have carefully read it, consulted with their attorneys concerning its provisions,

                                                    7
 DOCS_LA: 330548.6 89566/002
Case 2:18-bk-20151-ER          Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                   Desc
                                Main Document    Page 22 of 31



understand the contents and sign it voluntarily and not as the result of duress, coercion or undue

influence on the part of the other Party or its counsel.

        15 .     This Agreement constitutes and contains the entire Agreement and final

understanding concerning prosecution and resolution of the Settled Claims and the other subject

matter addressed herein between the Parties. It is intended by the Parties as a complete and

exclusive statement of the terms of this Agreement. It supersedes and replaces all prior

negotiations and all agreements proposed or otherwise, whether written or oral, concerning the

subject matter hereof. Any representation, promise or agreement not specifically included in this

Agreement shall not be binding upon or enforceable against any Party. This is a fully integrated

agreement.

         16.      This Agreement shall be governed by the laws of the State of California to the

extent such laws are not deemed preempted by federal laws, including the Bankruptcy Code.

         17.      The Bankruptcy Court shall retainjurisdiction to resolve any disputes that might

arise between the Parties with respect to this Agreement and to interpret, implement or otherwise

enforce the terms of this Agreement.

         18.      This Agreement may be executed in counterparts, and each counterpart, when

executed, shall have the efficacy of a signed original. Photographic, electronic and facsimile

copies of each such signed counterpart may be used in lieu of an original for any purpose.

         19.      The Parties each agree to execute any and all further documents that may be

necessary to effectuate the purpose of this Agreement.

         20.      This Agreement may be amended or modified only in a writing signed by an

authorized representative of each of the Parties.




                                                    8
DOCS_LA:33 0548.6 89566/002
Case 2:18-bk-20151-ER             Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24          Desc
                                   Main Document    Page 23 of 31



           21.   This Agreement shall be binding upon the lawful successors and assigns of the

Parties.


Date: July 15, 2020                           ST. VINCENT MEDICAL CENTER




                                              Name: Richard Adcock

                                              Title:   CEO
                                                       - -- -- - - - - - - -


Date:   - -- -- -- --                         CENTRAL HEALTH PLAN OF
                                              CALIFORNIA, INC.




                                              By: - - - -- -- - -- - - -

                                              Name: - - - - - - - -- -- -

                                              Title: - - - -- - - -- -- -


Date:   - -- -- --            -    -          SEOUL MEDICAL GROUP, INC.

                                              By :
                                                      - - - - - -- - -- - - -
                                              Name: - - - - - - - - - - - -

                                              Title: - - - -- - -- - - - -


Date:                                         CENTRAL HEALTH MSO, INC.

                                              By:
                                                      - - - - - - - - - - ---
                                              Name: - - - - - - -- - - - -

                                              Title: - - - -- - -- - -- -




                                                  9
DOCS_LA:330548.6 89566/002
Case 2:18-bk-20151-ER                   Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24             Desc
                                         Main Document    Page 24 of 31




            21.      This Agreement shall be binding upon the lawful successors and assigns of the

 Parties.


 Date: - -- - - -- - -                              ST. VINCENT MEDICAL CENTER


                                                    By:
                                                          - - - - - - - -- - - -
                                                    Name:
                                                              - - - - - - - -- --
                                                    Title:
                                                              - -- - -- - -- -- -
 Date:                                              CENTRAL HEALTH PLAN OF
          - - -- - - -- -
                                                    CALIFORNJA, INC.



                                                    By:
                                                          - - -- - -- -- - --
                                                    Name:
                                                              - - -- - -- -- - -
                                                    Title:
                                                              - - -- -- - -- - --

  Date: _ 7f-------'-76__,___,q-/_2.@._'2$)_
                                        ?_           SEOUL MEDICAL GROUP, INC.

                                                     B~Oj}~ /Ct/)
                                                    Name:       /0,n '?~ CAa             7   /\1,D.
                                                     Title:
                                                                ~ J ' ,.J.-- {_ , , 'C- I'"\
                                                                 ~ (LJ2.-w,  __ L/£...-V
                                                              - i~ - ~ - -- -----      -

  Date: - - - -- - -- -                              CENTRAL HEALTI-I MSO, INC.

                                                     By: - - - -- -- - -- - -

                                                     Name:
                                                               - - - -- -- -- - -
                                                     Title:
                                                              - - - - - - -- - - --




                                                          9
  DOCS_LA:330548.6 89566/002
Case 2:18-bk-20151-ER             Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24               Desc
                                   Main Document    Page 25 of 31



           21.    This Agreement shall be binding upon the lawful successors and assigns of the

Parties.


Date: - - - - - - - - -                        ST. VINCENT MEDICAL CENTER


                                               By:
                                                         - -- - - - - - - - - -
                                               Name:
                                                          - - - - - - - -- - -
                                               Title:
                                                          - - - - - -------

Date:   _:z_bJ~·.2,~o____                      CENTRAL HEALTH PLAN OF
                                               CALIFORNIA, INC.



                                               By:

                                               Name: - -5i--li4-lfJN
                                                        ~--~~        OGWER   S
                                                                      ~ ~ - ~-
                                               Title:        C,~0
                                                          - ---==-------- - --

Date: - - - --- - - -                          SEOUL MEDICAL GROUP, INC.

                                               By: - - - - - - - - - · - - -

                                                 ame:
                                                          -----------
                                               Title: - - - - - - - - - - - -


Date:   _r__,_/_15,0. __/-_/ z_o_ _ _          CENTRAL HEALTH MSO, INC.

                                               By:         _..$_   9~-
                                                            · L=-=:::-~o
                                               Title: _ _c.=..,     ~ - - - --      --




                                                     9
DOCS_LA:33 0548.6 89566/002
       Case 2:18-bk-20151-ER                     Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                                       Desc
                                                  Main Document    Page 26 of 31


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): DEBTORS’ NOTICE OF MOTION AND MOTION TO
APPROVE COMPROMISE AMONG ST. VINCENT MEDICAL CENTER, CENTRAL HEALTH PLAN OF CALIFORNIA,
INC., CENTRAL HEALTH MSO, INC., AND SEOUL MEDICAL GROUP, INC. will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 17, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) July 17, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 17, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 17, 2020             Mary de Leon                                                         /s/ Mary de Leon
 Date                         Printed Name                                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:330906.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                                       Desc
                                                  Main Document    Page 27 of 31




ADDITIONAL SERVICE LIST

MAILING INFORMATION FOR ADVERSARY CASE NO. 2:18-bk-20151-ER

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Alexandra Achamallah aachamallah@milbank.com, rliubicic@milbank.com
       Melinda Alonzo ml7829@att.com
       Robert N Amkraut ramkraut@foxrothschild.com
       Kyra E Andrassy kandrassy@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Simon Aron saron@wrslawyers.com
       Lauren T Attard lattard@bakerlaw.com, agrosso@bakerlaw.com
       Allison R Axenrod allison@claimsrecoveryllc.com
       Keith Patrick Banner kbanner@greenbergglusker.com, sharper@greenbergglusker.com;calendar@greenbergglusker.com
       Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
       James Cornell Behrens jbehrens@milbank.com,
        gbray@milbank.com;mshinderman@milbank.com;dodonnell@milbank.com;jbrewster@milbank.com;JWeber@milbank.co
        m
       Jacob Beiswenger jbeiswenger@omm.com, jacob-beiswenger-5566@ecf.pacerpro.com;swarren@omm.com
       Ron Bender rb@lnbyb.com
       Bruce Bennett bbennett@jonesday.com
       Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
       Leslie A Berkoff lberkoff@moritthock.com, hmay@moritthock.com
       Steven M Berman sberman@slk-law.com, mceriale@shumaker.com
       Stephen F Biegenzahn efile@sfblaw.com
       Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.courtdrive.com
       J Scott Bovitz bovitz@bovitz-spitzer.com
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Michael D Breslauer mbreslauer@swsslaw.com,
        wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
       Chane Buck cbuck@jonesday.com
       Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
       Howard Camhi hcamhi@mrllp.com,
        bankruptcy@mrllp.com;camhihr98234@notify.bestcase.com;echun@mrllp.com;jkissinger@mrllp.com
       Barry A Chatz barry.chatz@saul.com, jurate.medziak@saul.com
       Shirley Cho scho@pszjlaw.com
       Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
       Louis J. Cisz lcisz@nixonpeabody.com, jzic@nixonpeabody.com
       Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;olivia@lesliecohenlaw.com
       Marcus Colabianchi mcolabianchi@duanemorris.com
       Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
       Joseph Corrigan Bankruptcy2@ironmountain.com
       David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
       Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
       Brian L Davidoff bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;jking@greenbergglusker.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Lauren A Deeb lauren.deeb@nelsonmullins.com, maria.domingo@nelsonmullins.com
       Daniel Denny ddenny@milbank.com
       Kerry L Duffy kduffy@bzbm.com, cchou@bzbm.com
       Anthony Dutra adutra@hansonbridgett.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:330906.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                                       Desc
                                                  Main Document    Page 28 of 31


       Kevin M Eckhardt kevin.eckhardt@gmail.com, keckhardt@hunton.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       David K Eldan david.eldan@doj.ca.gov, cynthia.gomez@doj.ca.gov
       Andy J Epstein taxcpaesq@gmail.com
       Richard W Esterkin richard.esterkin@morganlewis.com
       Christine R Etheridge christine.etheridge@ikonfin.com
       M Douglas Flahaut flahaut.douglas@arentfox.com
       Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
       Joseph D Frank jfrank@fgllp.com, mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
       William B Freeman bill.freeman@kattenlaw.com, nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
       John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
       Eric J Fromme efromme@tocounsel.com, stena@tocounsel.com
       Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
       Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
       Lawrence B Gill lgill@nelsonhardiman.com,
        rrange@nelsonhardiman.com;ksherry@nelsonhardiman.com;mmarkwell@nelsonhardiman.com
       Paul R. Glassman pglassman@sycr.com
       Matthew A Gold courts@argopartners.net
       Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
       Marshall F Goldberg mgoldberg@glassgoldberg.com, jbailey@glassgoldberg.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Barbara R Gross barbara@bgross.law, luz@bgross.law
       David M. Guess guessd@gtlaw.com
       Anna Gumport agumport@sidley.com
       Mary H Haas maryhaas@dwt.com, melissastrobel@dwt.com;laxdocket@dwt.com
       Craig N Haring charing@blankrome.com, arc@blankrome.com
       Melissa T Harris harris.melissa@pbgc.gov, efile@pbgc.gov
       James A Hayes jhayes@zinserhayes.com, jhayes@jamesahayesaplc.com
       Michael S Held mheld@jw.com
       Lawrence J Hilton lhilton@onellp.com,
        lthomas@onellp.com,info@onellp.com,rgolder@onellp.com,lhyska@onellp.com,nlichtenberger@onellp.com
       Robert M Hirsh rhirsh@lowenstein.com
       Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
       Lee F Hoffman leehoffmanjd@gmail.com, lee@fademlaw.com
       Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
       Michael Hogue hoguem@gtlaw.com, SFOLitDock@gtlaw.com;navarrom@gtlaw.com
       Matthew B Holbrook mholbrook@sheppardmullin.com, amartin@sheppardmullin.com
       David I Horowitz david.horowitz@kirkland.com,
        keith.catuara@kirkland.com;terry.ellis@kirkland.com;elsa.banuelos@kirkland.com;ivon.granados@kirkland.com
       Virginia Hoyt scif.legal.bk@scif.com
       Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
       Joan Huh joan.huh@cdtfa.ca.gov
       Carol A Igoe cigoe@calnurses.org, ttschneaux@calnurses.org
       Benjamin Ikuta bikuta@hml.law
       Lawrence A Jacobson laj@cohenandjacobson.com
       John Mark Jennings johnmark.jennings@kutakrock.com, mary.clark@kutakrock.com
       Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
       Crystal Johnson M46380@ATT.COM
       Gregory R Jones gjones@mwe.com, rnhunter@mwe.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:330906.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                                       Desc
                                                  Main Document    Page 29 of 31


       Jeff D Kahane jkahane@duanemorris.com, dmartinez@duanemorris.com
       Steven J Kahn skahn@pszyjw.com
       Cameo M Kaisler salembier.cameo@pbgc.gov, efile@pbgc.gov
       Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
       Ori Katz okatz@sheppardmullin.com, lsegura@sheppardmullin.com
       Gerald P Kennedy gerald.kennedy@procopio.com, kristina.terlaga@procopio.com;calendaring@procopio.com;efile-
        bank@procopio.com
       Payam Khodadadi pkhodadadi@mcguirewoods.com, dkiker@mcguirewoods.com
       Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
       Jane Kim jkim@kellerbenvenutti.com
       Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
       Benjamin R King bking@loeb.com, karnote@loeb.com;ladocket@loeb.com;bking@ecf.courtdrive.com
       Gary E Klausner gek@lnbyb.com
       David A Klein david.klein@kirkland.com
       Nicholas A Koffroth nick.koffroth@dentons.com, chris.omeara@dentons.com
       Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com;gmccoy@bushgottlieb.com
       Jolene E Kramer bankruptcycourtnotices@unioncounsel.net, jkramer@unioncounsel.net
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
       Darryl S Laddin bkrfilings@agg.com
       Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
       Richard A Lapping richard@lappinglegal.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Nathaniel M Leeds nathaniel@mitchelllawsf.com, sam@mitchelllawsf.com
       David E Lemke david.lemke@wallerlaw.com,
        chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
       Lisa Lenherr llenherr@wendel.com, bankruptcy@wendel.com
       Elan S Levey elan.levey@usdoj.gov, tiffany.davenport@usdoj.gov
       Kerri A Lyman klyman@steptoe.com, #-FirmPSDocketing@Steptoe.com;nmorneault@Steptoe.com
       Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
       Samuel R Maizel samuel.maizel@dentons.com,
        alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.co
        m;joan.mack@dentons.com;derry.kalve@dentons.com
       Alvin Mar alvin.mar@usdoj.gov, dare.law@usdoj.gov
       Craig G Margulies Craig@MarguliesFaithlaw.com,
        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
       Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
       Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
       John J Menchaca (TR) jmenchaca@menchacacpa.com, ca87@ecfcbis.com;igaeta@menchacacpa.com
       Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Susan I Montgomery susan@simontgomerylaw.com,
        assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.com
       Monserrat Morales Monsi@MarguliesFaithLaw.com,
        Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com
       Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
       Marianne S Mortimer mmartin@jmbm.com
       Tania M Moyron tania.moyron@dentons.com,
        chris.omeara@dentons.com;nick.koffroth@dentons.com;kathryn.howard@dentons.com;Sonia.martin@dentons.com;Isabella.
        hsu@dentons.com;lee.whidden@dentons.com;Jacqueline.whipple@dentons.com
       Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
       Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:330906.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                                       Desc
                                                  Main Document    Page 30 of 31


       Jennifer L Nassiri jennifernassiri@quinnemanuel.com
       Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
       Sheila Gropper Nelson shedoesbklaw@aol.com
       Mark A Neubauer mneubauer@carltonfields.com,
        mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.com;ecfla
        @carltonfields.com
       Fred Neufeld fneufeld@sycr.com, tingman@sycr.com
       Nancy Newman nnewman@hansonbridgett.com, ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
       Bryan L Ngo bngo@fortislaw.com,
        BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com
       Abigail V O'Brient avobrient@mintz.com,
        docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com
       John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
       Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
       Scott H Olson solson@vedderprice.com, scott-olson-
        2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
       Giovanni Orantes go@gobklaw.com, gorantes@orantes-
        law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com
       Keith C Owens kowens@foxrothschild.com, khoang@foxrothschild.com
       R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
       Paul J Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
       Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
       Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
       Mark D Plevin mplevin@crowell.com, cromo@crowell.com
       Steven G. Polard spolard@ch-law.com, calendar-lao@rmkb.com;melissa.tamura@rmkb.com;anthony.arriola@rmkb.com
       David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Lori L Purkey bareham@purkeyandassociates.com
       William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com;sdurazo@grsm.com
       Jason M Reed Jason.Reed@Maslon.com
       Jeffrey M. Reisner jreisner@steptoe.com, #-
        FirmPSDocketing@Steptoe.com;klyman@steptoe.com;nmorneault@Steptoe.com
       Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
       J. Alexandra Rhim arhim@hrhlaw.com
       Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
       Robert A Rich , candonian@huntonak.com
       Lesley A Riis lriis@dpmclaw.com
       Debra Riley driley@allenmatkins.com
       Jason E Rios jrios@ffwplaw.com, docket@ffwplaw.com
       Julie H Rome-Banks julie@bindermalter.com
       Mary H Rose mrose@buchalter.com
       Douglas B Rosner drosner@goulstonstorrs.com
       Gregory A Rougeau grougeau@brlawsf.com
       Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
       Nathan A Schultz nschultz@goodwinlaw.com
       Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
       Seth B Shapiro seth.shapiro@usdoj.gov
       David B Shemano dshemano@shemanolaw.com
       Joseph Shickich jshickich@riddellwilliams.com
       Mark Shinderman mshinderman@milbank.com, dmuhrez@milbank.com;dlbatie@milbank.com
       Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
       Michael St James ecf@stjames-law.com
       Andrew Still astill@swlaw.com, kcollins@swlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:330906.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 5124 Filed 07/17/20 Entered 07/17/20 11:58:24                                       Desc
                                                  Main Document    Page 31 of 31


       Jason D Strabo jstrabo@mwe.com, cfuraha@mwe.com
       Sabrina L Streusand Streusand@slollp.com
       Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
       Michael A Sweet msweet@foxrothschild.com, swillis@foxrothschild.com;pbasa@foxrothschild.com
       James M Toma james.toma@doj.ca.gov, teresa.depaz@doj.ca.gov
       Gary F Torrell gtorrell@health-law.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Cecelia Valentine cecelia.valentine@nlrb.gov
       Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
       Kenneth K Wang kenneth.wang@doj.ca.gov,
        Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
       Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
       Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
       Michael S Winsten mike@winsten.com
       Rebecca J Winthrop rebecca.winthrop@nortonrosefulbright.com, diana.cardenas@nortonrosefulbright.com
       Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
       Neal L Wolf nwolf@hansonbridgett.com, lchappell@hansonbridgett.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Steven D Wyllie steven.wyllie@nlrb.gov
       Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
       Andrew J Ziaja aziaja@leonardcarder.com,
        sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
       Rose Zimmerman rzimmerman@dalycity.org

    2. SERVED BY UNITED STATES MAIL:

Honorable Ernest M. Robles
U.S. Bankruptcy Court
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012

Giovanni Orantes
Orantes Law Firm, P.C.
3435 Wilshire Blvd., Suite 2920
Los Angeles, CA 90010
Destiny N. Almogue
Skadden, Arps, Slate, Meagher & Flom LLP
300 S. Grand Avenue, Suite 3400
Los Angeles, CA 90071




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:330906.1 89566/002
